Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20100203336 to Shiao et al.
Regarding claims 1 – 4, US’336 discloses granules, which have high solar reflectance, such as at least 70 percent, comprising a binder, inert mineral particles, and solar reflective particles ([0016]). The inert mineral particles comprise uncalcined kaolin, which has a porosity ([0060]), the binder comprises metal silicate, and the binder is cured by heating the uncured granules([0018]). It  is  reasonable  to  expect  that the  granular3  contain at  least  larger  than  0%  porosity  when  porous  material  such  as  kaolin  is  used. The mineral particles employed in the process of the present invention are preferably chemically inert materials. Stone dust can be employed as the source of the mineral particles. Stone dust is a natural aggregate produced as a by-product of quarrying, stone crushing, machining operations, and similar operations. In particular, dust from talc, slag, limestone, granite, marble, syenite, diabase, greystone, quartz, slate, trap rock, basalt, greenstone, andesite, porphyry, rhyolite, greystone, and marine shells can be used, as well as manufactured or recycled manufactured materials such as ceramic grog, proppants, crushed bricks, concrete, porcelain, fire clay, and the like. Ceramic materials, such as silicon carbide and aluminum oxide of suitable dimensions can also be used ([0034]).
The ceramic particles can be clays (predominantly hydrated alumina) such as kaolin, diaspore clay, burley clay, flint clay, bauxitic clays, nature or synthetic bauxites, mixtures thereof and the like. The ceramic particles can be calcined or partially calcined. The ceramic particles are preferably formed from oxides, aluminates, and silicates, such as magnesium silicates, and preferably comprise up to 50 percent by weight, more 
When an alkali metal-silicate binder such as sodium silicate is employed in the preparation of solar reflective roofing granules, the binder can include a heat-reactive aluminosilicate material, such as clay, for example, kaolin clay. Alternatively, it is possible to insolubilize the metal silicate binder chemically by reaction with an acidic material, for example, ammonium chloride, aluminum chloride, hydrochloric acid, calcium chloride, aluminum sulfate, and magnesium chloride, such as disclosed in U.S. Pat. Nos. 2,591,149, 2,614,051, 2,898,232 and 2,981,636, or other acidic material such as aluminum fluoride. The binder can also be a controlled release sparingly water soluble glass such as a phosphorous pentoxide glass modified with calcium fluoride, such as disclosed in U.S. Pat. No. 6,143,318. The most commonly used binder for conventional granule coating is a mixture of an alkali metal silicate and an alumino-silicate clay material ([0042]). 
The "green" roofing granules so formed are subsequently cured. Depending on the nature of the binder, the "green" granules can be cured by heating at an elevated temperature to cure the binder. For example, when the binder comprises aqueous sodium silicate and kaolin clay, the "green" granules can be cured by heating at a 
The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 5, FIG. 1 is a schematic cross-sectional representation of a first embodiment of solar reflective roofing granule 10 according to the present invention. The solar reflective roofing granule 10 comprises a plurality of inert mineral particles 12 and solar reflective particles 14 dispersed in a binder 16. The solar reflective roofing granule 10 has an exterior surface 18. Solar reflectance is provided to the solar reflective roofing granule 10 by virtue of the solar reflective particles 14 provided at or proximate the exterior surface 18 of the solar reflective roofing granule 10. The solar reflective roofing granule 10 can be formed by extrusion, agglomeration, roll compaction or other forming techniques. While the solar reflective roofing granule 10 is shown 
Regarding claims 6 - 7, Suitable solar reflective particles include titanium dioxides such as rutile titanium dioxide and anatase titanium dioxide, metal pigments, titanates, and mirrorized silica pigments ([0042]). Using of titanium oxide is an option.
Regarding claim 8, Suitable ceramic particles include oxides, such as aluminum oxides, such as alumina, silicon oxides, such as silica, and mixtures thereof. Preferably, the ceramic particles comprise silica and alumina, and comprise at least 80 percent by weight of the starting materials, expressed in terms of the calcined (essentially anhydrous) weight, and more preferably, at least about 90 percent of the calcined weight ([0071]). Using aluminum oxide is an option. 
Regarding claims 9 -10 and 23, the Examiner respectfully submits that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise. The prior art discloses that the resultant granules can 
Regarding claim 11, "green" or uncured granules can be formed from a mixture of mineral particles, solar reflective particles and binder, ranging from about 95% by weight binder to less than about 10% by weight binder, and the uncured solar reflective roofing granules preferably are formed from a mixture that includes from about 10% to 40% by weight binder ([0040]). The binder content of the solar reflective roofing granule 10 preferably ranges from 10% to 90% by weight ([0080]).
Regarding claims 12-13, the resulting uncured solar reflective roofing granules have sizes between about 50 micrometer and 5 mm, more preferably between about 0.1 mm and 3 mm, and still more preferably between about 0.5 mm and 1.5 mm ([0043]). The particle size of the solar reflective roofing granule 10 preferably ranges from about 0.1 mm to 3 mm, and more preferably from about 0.5 mm to 1.5 mm ([0080]).
Regarding claims 14 -16, when an alkali metal-silicate binder such as sodium silicate is employed in the preparation of solar reflective roofing granules, the binder can include a heat-reactive aluminosilicate material, such as clay, for example, kaolin clay. Alternatively, it is possible to insolubilize the metal silicate binder chemically by reaction with an acidic material, for example, ammonium chloride, aluminum chloride, hydrochloric acid, calcium chloride, aluminum sulfate, and magnesium chloride, such as disclosed in U.S. Pat. Nos. 2,591,149, 2,614,051, 2,898,232 and 2,981,636, or other acidic material such as aluminum fluoride. The binder can also be a controlled release sparingly water soluble glass such as a phosphorous pentoxide glass modified with 
Regarding claims 17-19, the binder comprises a chemically bonded cement, preferably, a chemically bonded phosphate cement. It is preferred in this aspect that the binder comprise a chemically bonded phosphate cement prepared from a cementitious exterior coating composition including at least one metal oxide or a metal hydroxide slightly soluble in an acidic aqueous solution to provide metal cations and a source of phosphate anions. Preferably, the relative quantities of the at least one metal oxide or metal hydroxide and at least one source of phosphate anion are selected to provide a cured coating having a neutral pH, the coating composition being cured by the acid-base reaction of the at least one metal oxide or hydroxide and the source of phosphate anions. Preferably, in this aspect the binder comprises at least one metal oxide or metal hydroxide as a source of metal cations and at least one phosphate. Preferably, at least one metal oxide or metal hydroxide comprises at least one clay. Preferably, the binder further includes colloidal silica([0063]) Preferably, the at least one phosphate is selected from the group consisting of phosphoric acid and acid phosphate salts. More preferably, the at least phosphate is selected from the group consisting of phosphoric acid, and acid salts of phosphorous oxo anions, and especially salts including at least one cation selected from the group consisting of ammonium, calcium, sodium, potassium, and aluminum cations. In particular, it is preferred that the at least one phosphate be selected from the group consisting of phosphoric acid, ammonium hydrogen phosphate, ammonium dihydrogen phosphate, potassium hydrogen phosphate, potassium 
Regarding claims 20-21, the mineral particles employed in the process of the present invention are preferably chemically inert materials. The mineral particles preferably have an average particle size of from about 0.1 micrometers to about 40 micrometers, and more preferably from about 0.25 micrometers to about 20 micrometers. Stone dust can be employed as the source of the mineral particles in the process of the present invention. Stone dust is a natural aggregate produced as a by-product of quarrying, stone crushing, machining operations, and similar operations. In particular, dust from talc, slag, limestone, granite, marble, syenite, diabase, greystone, quartz, slate, trap rock, basalt, greenstone, andesite, porphyry, rhyolite, greystone, and marine shells can be used, as well as manufactured or recycled manufactured materials such as ceramic grog, proppants, crushed bricks, concrete, porcelain, fire clay, and the like. Ceramic materials, such as silicon carbide and aluminum oxide of suitable dimensions can also be used ([0034]).
Regarding claim 22, Examples of light-interference platelet pigments that can be employed include pigments available from Merck KGaA, Darmstadt, Germany, such as Iriodin.RTM. pearlescent pigment based on mica covered with a thin layer of titanium dioxide and/or iron oxide; Xirallic.TM. high chroma crystal effect pigment based upon Al2O3 platelets coated with metal oxides, including Xirallic T 60-10 WNT crystal silver, .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/300311(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications disclose granules  with  substantially similar  constitutes  with  substantially  similar  properties.

Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-14 of copending Application No. 16/620087(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications disclose granules  with  substantially similar  constitutes  with  substantially  similar  properties.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 – 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, and 13-15 of copending Application No. 16/620141 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications disclose granules  with  substantially similar  constitutes  with  substantially  similar  properties.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 11/09/2020 have been fully considered but they are not persuasive.
The applicant argues that there is no teaching or proper suggestion in Shiao that the resulting claimed granules would have a minimum Total Solar Reflectance of at least 0.70. 

The applicant argues  that having high near infrared reflectance as described in Shiao doesn’t teach or properly suggest achieving high Total Solar Reflectance. For example, Shiao reports including metal flakes as “reflective particles,” however, metal is optically absorbing in the visible part of electromagnetic spectrum, and, obviously, this compositional space cannot meet the requirement of high (i.e., minimum of 70) Total Solar Reflectance granule required in Applicant’s claim 1.
The  Examiner respectfully  submits  that  US’336  discloses  that using  metal  flake  is  just  one  of  the  choices.  The  prior  art  discloses  that  a pigment selected from the group consisting of light-interference platelet pigments including mica, light-interference platelet pigments including titanium dioxide, mirrorized silica can  be  used. 
The applicant argues that Shiao includes various lists of possible materials, it fails to teach of properly suggest the combination of materials required in claim 1, let alone the required compositional limits. 
The Examiner respectfully submits that the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003). The Examiner respectfully submits the claimed 
Since the  applicant  does  not  provide  any  further  arguments   for  claims  2 -23,  and  the  rejection set  forth  in the  previous  office  action for  claim 1 is  proper,  the  rejection for claims  2-23  based  on Shiao stands.
The  applicant  argues  that  the present claims 1-23 are patentably distinct from claims 1- 17 in the reference application(US16/300311) since the present claims 1-23, for example, recite “wherein the granule has a minimum Total Solar Reflectance of at least 0.70”. The Examiner respectfully submits  that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). The claimed properties are deemed to naturally flow from the structure in the prior art, since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The 
The applicant argues that the present claims 1-23 are patentably distinct from claims 1-14 in the reference application 16/620087 since the present claims 1-23, for example, recite “wherein each granule has a total porosity in a range from greater than 0 to 50 percent by volume, based on the total volume of the respective granule”. 
The  Examiner  respectfully  submits  that  US16/620087 defines  that even the  solid  core   can  have  a  porosity  of  less  than  10%([0007]).
The applicant argues that the present claims 1-23 are patentably distinct from claims 1-10, and 13-15 in the reference application US16/620411 since the present claims 1-23, for example, recite wherein each granule has a total porosity in a range from greater than 0 to 50 percent by volume, based on the total volume of the respective granule”. 
The  Examiner  respectfully  submits  that  US16/620141 defines  that even the  solid  core   can  have  a  porosity  of  less  than  10%([0009]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453.  The examiner can normally be reached on Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731